To compel respondent to vacate an order quashing a writ of garnishment.
Granted May 21, 1891, with costs.
The writ issued in a suit commenced by relator against another domestic corporation as principal defendant and against one Balch as garnishee defendant, and was quashed because the corporations were not described as such in the affidavit, but were referred to byname only.
Respondent relied upon Ettelson vs. Fireman’s Ins. Co., 64 M., 331, where the affidavit failed to allege the corporate capacity and existence of the garnishee. Relator contended that the garnishee proceedings were aneilliary and inasmuch as the declaration fully described the parties to the original suit, that was sufficient.